DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The method of claim 9 is unclear.  The way it is worded it appears that there should be two separate set of grooves, the wedge grooves and the grid grooves.  Also, the buffing step does not actually form the grooves grooves, but rather removes a layer of the upper pad to thereby reveal the grooves, the grooves appear to be formed by the pressing process.  So it appears that the wedge grooves are formed by pressing and once they the layer is buffed in the buffing step then the grooves are considered to be grid grooves.  There is only one set of grooves, and by calling them by two different names based on the step of production makes the method confusing.
Claim 12 recites the limitation "the front portion of the upper pad" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 depend from the method step of claim 2.  Claim 2 is not a method step.  It appears that they should depend from claim 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (6,685,548).
In reference to claim 1, Chen et al. teaches s polishing pad for a wafer polishing apparatus, comprising: an upper pad, 92, comprising a front portion having a cut surface and configured to come into contact with a wafer, a back portion located below the front portion, and a plurality of grid grooves, S1,S2,S3, penetrating the front portion and the back portion; a lower pad, 94, disposed below the upper pad, the lower pad being configured to be attachable to a surface plate; and an adhesive part located between the upper pad and the lower pad, the adhesive part being configured to combine the upper pad and the lower pad, (col. 9, lines 51-60, fig. 13).
In reference to claim 6, wherein the adhesive part 1s an adhesive or an adhesive tape to which the back portion of the upper pad and a front portion of the lower pad are attached, (col. 9, lines 51-60).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Noro et al. (2014/0378035).
	Chen et al. teaches all the limitations of the claims except for wherein the grid grooves are formed such that an entrance area that comes into contact with a wafer is smaller than a bottom area, wherein the grid grooves have a trapezoidal-shaped side section in which a bottom length is greater than a top length, wherein the grid grooves are formed by buffing the front portion of the upper pad m which edges of wedge grooves formed through hot pressing processing performed on the back portion of the upper pad are included and wherein cutting processing is performed on a polishing pad having the grid grooves formed therein.
	Noro et al. teaches a polishing pad with grooves that are formed such that an entrance area that comes into contact with a wafer is smaller than a bottom area, wherein the grid grooves have a trapezoidal-shaped side section in which a bottom length is greater than a top length, (fig. 2F).
	It would have been obvious to one having ordinary skill in that art at the time the invention was made to provide that tool of Chen et al. with grooves are formed such that an entrance area that comes into contact with a wafer is smaller than a bottom area, wherein the grid grooves have a trapezoidal-shaped side section in which a bottom length is greater than a top length, as taught by Noro et al., in order to enhance the polishing and slurry distribution capabilities of the pad and since Chen et al. teaches that the grooves can be of various shapes, (col. 9, lines 51-54).
	In reference to the limitations of claims 4 and 7 of, “wherein the grid grooves are formed by buffing the front portion of the upper pad m which edges of wedge grooves formed through hot pressing processing performed on the back portion of the upper pad are included and wherein cutting processing is performed on a polishing pad having the grid grooves formed therein.”, the Examiner notes that these are product by process limitaitons and the patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Swisher et al. (2009/0047884).
Chen et al. teaches all the limitations of the claims except for wherein the upper pad comprises a porous nap layer, and wherein the lower pad comprises a non-woven fabric layer.
Swisher et al. teaches a polishing pad wherein the upper pad comprises a porous nap layer, (pp 0033) and wherein the lower pad comprises a non-woven fabric layer, (pp 0037).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Chen et al. with the upper pad comprises a porous nap layer, and wherein the lower pad comprises a non-woven fabric layer, as taught by Swisher et al., in order to enhance the durability and functionality of the polishing pad. 



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as modified by Noro et al. in further view of Nitta et al. (2010/0207057).
Chen et al. as modified by Noro et al. teaches all the limitations of the claims except for wherein the upper pad further comprises film-coated surfaces coated on the front portion and the back portion, and wherein the grid grooves have the film-coated surfaces as inner walls.
Nitta et al. teaches that you can coat an entire polishing pad surface and the inner wall surfaces of the grooves, (pp 0004).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Chen et al. as modified by Noro et al. with the capability to film coat the front and back portions and the inner walls of the grid grooves, as taught by Nitta et al., in order to provide thouse surfaces with the coating in order to enhance the durability and functionality of the polishin pad. 

Allowable Subject Matter
Claims 9-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura et al. (2009/0075568), Prasad (2006/0046622) and Pisklak et al. (2019/0084120) were cited to show other examples of polishing pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        July 30, 2022
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723